Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/163,862 filed 2/1/2021 has been examined.
In this Office Action, claim 1 is currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,936,610. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.

Current Application
US PATENT No. 10,936,610
(App. No. 16/113,472)
1. A method for executing and displaying search results, comprising:

receiving, from a user, a search request for a travel reservation, wherein the user is a
member of an organization having an associated travel expense policy;

generating search results by querying one or more databases based on the search request
for the travel reservation, wherein each search result comprises a candidate travel reservation and a respective cost;

determining a target cost associated with the search request based on the generated search results and on the travel expense policy;

in response to determining that at least one of the search results has a corresponding cost that is less than the target cost of the search request by a threshold amount, annotating the at least one search result with a positive weight; and

generating a graphical user interface comprised of a listing of the search results, 





wherein the search results are rendered for display in an order based on at least one annotation.
1 (Currently amended). A method for executing and displaying search results,
comprising:
receiving, from a user, a search request for a travel reservation, wherein the user
is a member of an organization having an associated travel expense policy;

generating search results by querying one or more databases based on the search
request for the travel reservation, wherein each search result comprises a candidate
travel reservation and a respective cost;

determining a target cost associated with the search request based on the generated search results and on the travel expense policy;

in response to determining that at least one of the search results has a corresponding cost that is less than the target cost of the search request by a threshold
amount, annotating the at least one search result with a positive weight;

generating a graphical user interface rendered to display the target cost at a top
portion of the listing of the search results;



displaying, within the generated graphical user interface, a listing of the search results, 
wherein the search results are rendered for display in an order based on at least one annotation; and

modifying the generated graphical user interface to include an indication of 
whether each of the listed search results satisfies the associated travel expense policy.


















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
querying databases for a travel reservation resulting in a candidate travel reservation and cost.
The limitation of querying databases for a travel reservation resulting in a candidate travel
reservation and cost, as drafted, is a process that, under its broadest reasonable interpretation,
covers performance of the limitation in the mind but for the recitation of generic computer
components. That is, other than reciting databases, nothing in the claim element precludes the
step from practically being performed in the mind. For example, but for the databases language,
querying in the context of this claim encompasses the user manually determining reservation
costs using generic reservation data. Similarly, the limitation of receiving; determining; annotating and listing, as drafted, is a process that, under its broadest reasonable interpretation,
covers performance of the limitation in the mind but for the recitation of generic computer
components. For example, but for the databases language, receiving; determining; annotating
and listing in the context of this claim encompasses the user manually generating a listing of
travel reservations based on generic target cost. If a claim limitation, under its broadest
reasonable interpretation, covers performance of the limitation in the mind but for the recitation
of generic computer components, then it falls within the "Mental Processes" grouping of abstract
ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite "Certain Methods of Organizing Human Activity"; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
collecting advertising scheduling data is a method of human activity in advertising/marketing
activities.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element - using databases to perform both the receiving; determining;
annotating and listing and querying steps. The databases/processor in both steps is recited at a
high level of generality (i.e., as a generic processor performing a generic computer function of
querying travel costs) such that it amounts no more than mere instructions to apply the
exception using a generic computer component. Accordingly, this additional element does not
integrate the abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a databases/processor to perform
both the receiving; determining; annotating and listing and querying steps amounts to no more
than mere instructions to apply the exception using a generic computer component. Mere
instructions to apply an exception using a generic computer component cannot provide an
inventive concept. The claim(s) is/are not patent eligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 is/are rejected under 35 U.S.C.103 as being unpatentable over Ricci et al., US Pub. No. US 2013/0325557, in view of Walker et al., US Pub; No. 2019/0139166 A1.

As to claim 1, Ricci discloses a method for executing and displaying search results, 
(Ricci (0064] The search engine(s) 108 can be any suitable search engine, particularly an Internet search engine, that obtains determined types of information from the service provider websites)

comprising:
receiving, from a user, a search request for a travel reservation, wherein the user is a
member of an organization having an associated travel expense policy;

(Ricci (0070] The enterprise information retrieval module 208 collects, from the enterprise database 124, enterprise information. Enterprise information includes any information related to the enterprise, its policies and/or operations, and/or personnel.);

generating search results by querying one or more databases based on the search request
for the travel reservation, 
(Ricci [0108] In step 504, the module 216 determines expense parameters, such as input by the user through the user interface module 244;)

wherein each search result comprises a candidate travel reservation and a respective cost;
(Ricci [0135] In step 1004, the module 240 provides the various options, associated cost, and
incentive to the associate and receives the selected option from the user.)


determining a target cost associated with the search request based on the generated search
results and on the travel expense policy;
(Ricci teaches a reference point calculation based on options and policy,. i.e. a target cost based on results/policy see [0074] The reference point calculation module 224 is a maximum, target, average, median, benchmark, or policy or rule determined cost for the enterprise travel and/or entertainment expense and determines the reference point from which a user incentive or benefit is determined ... the reference point can be determined by the expense parameters inputted by the user and based on one or more of prior or historic (similar) instances of the enterprise travel and/or entertainment expense for the same or different users, expense information for the travel and/or entertainment expense, a policy and/or rule of the enterprise, prior behavior of the user, a hierarchical ranking of the user within the enterprise, and a per diem allowance of the enterprise; see also [0080] Yet another option for the reference point calculation uses a rule set 220, such as an associate must select among the lowest priced three non-stop flights, stay in a three-star hotel, must fly internationally by a one-way business class ticket, etc.))

Ricci does not disclose:

in response to determining that at least one of the search results has a corresponding cost
that is less than the target cost of the search request by a threshold amount, annotating the at least one search result with a positive weight; and

generating a graphical user interface comprised of a listing of the search results, wherein
the search results are rendered for display in an order based on at least one annotation.

However, Walker discloses:
in response to determining that at least one of the search results has a corresponding cost
that is less than the target cost of the search request by a threshold amount, 
(Walker teaches thresholds and annotations see Table 1: “Desired Savings Threshold”: May have a corresponding Desired Savings Threshold (SrHRESH) - monetary value system would like SAcc to meet or exceed by the point of booking; see also Table 1 similar “Desired Reward Threshold”
See also [0068] the system may try to steer the customer towards choices that will result in the highest cost savings by offering the largest reward values for those choices (e.g., if system has very favorable rate for a certain flight or hotel, it may offer a relatively high reward
value in exchange for the customer agreeing to trip parameters that may be satisfied with inventory having these favorable rates); 
[0070] The system may, in some embodiments, be programmed to guide a traveler to make decisions/choices when answering questions or reviewing offers that will have the most impact on their reward. The system may, in some embodiments, allocate a portion of RAcc
among the choices/offers to be output to the customer via a plurality of questions based on a variety of considerations and calculations
see also annotations such as [0160] The travel package 705 indicates, in area 705b, that (i) the user would be provided with a reward comprising $5 in gift card value, (ii) his/her company would save $43 over the retail price of the travel package and (iii) the total price of the travel package, if the user were to purchase it through the system, is $1509. Is should be noted that although monetary amounts are indicated in US$ denominations, any currency type may be used without departing from the spirit and scope of the embodiments described herein.)

annotating the at least one search result with a positive weight; and
(Walker [0072] The relative sensitivity of a given choice as compared to other choices that will be output to the customer (which may cause a Weight to be calculated and assigned to a given choice);
[0071] A calculation of the SPREAD for each choice (the cost difference, for a given choice (e.g., class of seat for an outbound flight)) between what the customer could get if booking via a 3rd party vs. booking through the customized travel package system described herein (also referred to as the UPSIDE™ system or UPSIDE™) may be made.)

generating a graphical user interface comprised of a listing of the search results, wherein
the search results are rendered for display in an order based on at least one annotation
(Walker shows results ordered by annotation see Fig. 7; see also [0151] In step 612, the TOTAL BENEFIT value may, in accordance with some embodiments, be allocated among one or more of:
(0152] (i) the savings associated with the travel package (e.g., as labeled with "your company saves" in FIG. 7), which may indicate the amount of the TOTAL BENEFIT to be allocated to an employer or hirer (or other entity that may pay of the travel package (whether that is the user or another entity) or an entity that will reimburse the user for the travel package) of the user in the form of savings applied to the travel package;
See also [0161] The second travel package 710, and [0162] The third travel package
).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply annotations and weights as taught by Walker since it was known in the art that travel search systems provide a Travel Package Server to register, access, request or manage a customized travel package and/or redeem or manage monetary incentives such as gift cards earned by a user for accepting custom travel packages); to allow (ii) receive information on travel packages accepted by the user from the Travel Package Server (e.g., a custom travel package update or reminder, etc.); (iii) receive other information from the Travel Package Server (e.g., rewards earned by the user, special offers for redeeming monetary
rewards previously earned by the user, updates on friends or associates of the user who have joined the travel service, etc.) where in some embodiments, the travel package server that operates the Travel Package Server may offer a downloadable software application ("app") that allows a user to efficiently interact with the Travel Package Server via a mobile or other user device.  (Walker [0025]).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Garman et al. US Pub. No. 2016/0260182 A1, teaches A method and apparatus are provided for a dynamic information connection search engine. User actions may be detected on at least one client system. In response, a determination may be made whether the user is searching for supported information. When the user is searching for supported information, information may be extracted electronically from, for example, third party websites, direct supplier connections,
and/or intermediate databases. Potential suppliers may be automatically selected in response to the detected user search. Queries may be formulated from the user search and transferred to one or more selected suppliers over a network coupling (e.g., the Internet and/or an intranet). The queries may include one or more requests for information. One or more responses may be received from the suppliers, and the responses may be used to generate a result list for the user. The result list may include information and/or query status information. Further, an electronic link may be provided to a website of one or more of the supplies from which the information was derived; and 

Swann et al., US Pub. No. 2013/0041902 A1, teaches a system and method for searching travel services. A server computer receives a travel request from a client device operated by a user. The server computer identifies travel options according to the travel request. The server computer classifies the travel options into predefined groups, the classifying based on at least one of past transactions, input from domain experts, input from semantic analysts, analytics data, user preferences, and company policies. The server computer presents the options via presentation of the predefined groups.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152